Case: 11-15489   Date Filed: 02/13/2013   Page: 1 of 5

                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 11-15489
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:11-cv-00485-WTH-TBS



JAMES R. YOUNG,

                                                          Petitioner–Appellant,

                                  versus

WARDEN, FCC COLEMAN,

                                                        Respondent–Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (February 13, 2013)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 11-15489      Date Filed: 02/13/2013   Page: 2 of 5

      James Young, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his petition for habeas corpus under 28 U.S.C. § 2241, and its

denial of his Motion for Reconsideration of that dismissal.

      Young is serving a 262-month sentence in the Middle District of Florida for

unlawful possession of a firearm in violation of 18 U.S.C. §§ 922(g) and 924(e).

Young’s conviction and sentence were based, in part, on his prior felony

convictions in Florida state court. In 2011, Young filed a pro se petition for habeas

corpus pursuant to 28 U.S.C. § 2241 in the Middle District of Florida, arguing that

his constitutional rights were violated when “the lower court ordered [him] barred

from any future pro-se filings,” and barred “the clerk of courts [from] accept[ing]

any pro-se filings . . . unless . . . signed by a member in good standing of the

Florida bar.” Young also attacked Florida state court rulings denying his motions

for post-conviction relief, arguing that “the lower court was without jurisdiction to

make the rulings that it did” because the rulings were made when he “was no

longer in state custody.”

      The district court dismissed Young’s petition without prejudice, stating that

it was unclear whether Young was attacking a state or federal conviction. To the

extent that Young was challenging his federal conviction, the district court held

that Young should have filed a motion to vacate pursuant to 28 U.S.C. § 2255 in

the Northern District of Florida—the district where he was sentenced. To the


                                           2
               Case: 11-15489      Date Filed: 02/13/2013     Page: 3 of 5

extent that Young was challenging his state court convictions, the district court

directed that his “request for relief should be filed in the United States District

Court for the Northern District of Florida pursuant to 28 U.S.C. § 2254.”

       Instead of heeding the district court’s admonishments, Young then filed with

the same court a “Motion for Correction and Notice of Appeal.” This motion

clarified that Young sought relief from his “state judgment and conviction[s]” and

conceded that he was ineligible for habeas relief under § 2241 because he was “in

no form of custody, by the state” and had “completed all post-conviction

supervision imposed by the state” when he filed his habeas petition. He requested,

however, that the court interpret his habeas petition as a petition for a writ of error

coram nobis under the All Writs Act, 28 U.S.C. § 1651(a), and that it vacate his

state court convictions under that provision. The district court construed Young’s

motion as a Motion for Reconsideration or Motion to Alter or Amend Judgment,

and denied it without discussion. This pro se appeal followed.

       We construe pro se appeals liberally. Tannenbaum v. United States, 148

F.3d 1262, 1263 (11th Cir. 1998). So construed, Young argues, first, that the

district court erred in failing to grant his habeas petition under § 2241 and, second,

that it erred in failing to treat his § 2241 petition as a § 1651(a) petition for a writ

of error coram nobis and to grant relief accordingly. We consider each argument

in turn.


                                            3
              Case: 11-15489     Date Filed: 02/13/2013    Page: 4 of 5

      “The availability of habeas relief under § 2241 presents a question of law we

review de novo.” Darby v. Hawk-Sawyer, 405 F.3d 942, 944 (11th Cir. 2005). A

district court may entertain a habeas corpus petition only from a petitioner “in

custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2241(c)(3). This “in custody” requirement is jurisdictional. Stacey v.

Warden, Apalachee Corr. Inst., 854 F.2d 401, 403 (11th Cir. 1988). To satisfy the

“in custody” requirement, “the habeas petitioner [must] be ‘in custody’ under the

conviction or sentence under attack at the time his petition is filed.” Maleng v.

Cook, 490 U.S. 488, 490–91, 109 S. Ct. 1923, 1925 (1989).

      Young concedes here, as he did below, that “he was no longer in state

custody” as of September 2004. Neither was he serving state probation when he

filed his § 2241 petition attacking his state court convictions. The district court

therefore lacked jurisdiction to consider, and thus properly dismissed, Young’s

§ 2241 petition attacking his state court convictions to the extent that he was no

longer in state custody or under state supervision at the time it was filed. See

Stacey, 854 F.2d at 402–03.

      Young’s second claim is that the district court erred when it failed to grant

him a writ of error coram nobis vacating his state court convictions, based on his

§ 2241 petition. We review a denial of coram nobis relief for abuse of discretion.

Alikhani v. United States, 200 F.3d 732, 734 (11th Cir. 2000). To be entitled to a


                                           4
                Case: 11-15489       Date Filed: 02/13/2013       Page: 5 of 5

writ of error coram nobis, a petitioner must show that “there is and was no other

available avenue of relief,” and that the error alleged “involves a matter of fact of

the most fundamental character which has not been put in issue or passed upon and

which renders the proceeding itself irregular or invalid.” Id. (quotation marks

omitted). “[C]oram nobis is not available in federal court as a means of attack on a

state criminal judgment.” Theriault v. Miss., 390 F.2d 657, 657 (5th Cir. 1968).1

       Young seeks a writ of error coram nobis vacating his state court convictions.

Our law is clear, however, that coram nobis in federal court is not a vehicle for

challenging those convictions. See id. Thus, the district court did not abuse its

discretion in denying Young’s request for a writ of error coram nobis based on his

§ 2241 petition.

       For these reasons, the district court’s order dismissing Young’s petition for

habeas corpus and denying his Motion for Reconsideration is

       AFFIRMED.




1
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down prior to October 1, 1981.
                                               5